Citation Nr: 0530542	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

The original issue on appeal was whether new and material 
evidence had been submitted to reopen a claim of service 
connection for degenerative joint disease of the lumbar 
spine.  In an April 2004 decision, the Board determined that 
new and material evidence to reopen the claim of entitlement 
to service connection for degenerative joint disease of the 
lumbar spine was received, and reopened the claim.  Having 
reopened the claim, the Board then denied the veteran's 
service connection claim for degenerative joint disease of 
the lumbar spine on the merits.  The veteran appealed the 
Board's decision to deny service connection.

In August 2005, the veteran and VA determined that further 
development was required in this case and filed a joint 
motion for remand to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2005, the Court granted 
the joint motion and remanded the above issue to the Board 
for compliance with the instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion for Remand, it was agreed that the Board 
should afford the veteran an examination to determine whether 
the veteran's in-service recurrent back disability was 
associated with the current diagnosis of degenerative joint 
disease.  VA's duty to assist the veteran includes obtaining 
a thorough and contemporaneous examination in order to 
determine the nature, etiology, and extent of the veteran's 
disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his degenerative joint 
disease of the lumbar spine.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests and studies should be 
conducted.  The examining physician 
should render an opinion addressing 
whether it is at least as likely as not 
that the degenerative joint disease of 
the lumbar spine was incurred in or 
aggravated during the veteran's period of 
active duty.  The examiner should 
specific comment on whether the in-
service lumbar spine problems, documented 
in the service medical records, are 
related to his current lumbar spine 
disability. 

The examiner should also opine as to 
whether the veteran's degenerative joint 
disease became manifest within the one-
year presumptive period after service.  

Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


